                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                            FILED
                          MISSOULA DIVISION                                   SEP 16 2019
                                                                           Cle~. [!.S. District Court
                                                                             District Of Montana
                                                                                   Missoula


  UNITED STATES OF AMERICA,
                                                   CR 19-17-M-DLC
                      Plaintiff,

        vs.                                         ORDER

  FRANCIS CARLTON CROWLEY,

                      Defendant.

      This Court granted Defendant Francis Carlton Crowley's Unopposed Motion

for Psychiatric or Psychological Evaluation and Report (Doc. 18) pursuant to 18

U.S.C. §§ 4247(b) and 4247(c). The Defendant's thirty-day evaluation was

scheduled to begin on August 8, 2019 and conclude on September 8, 2019 so that it

could be filed with the Court on or before September 24, 2019. (Doc. 21.)

      On September 6, the Court received a letter from the Warden of the Federal

Detention Center in SeaTac, Washington requesting a 15-day extension as there

has been a delay in receiving the Defendant' s past medical records.

      IT IS ORDERED that the fifteen-day extension is GRANTED. The

evaluation shall be submitted to the Court on or before October 9, 2019.




                                        -1 -
DATED this   IC, <Uiday of September, 2019.




                                      Dana L. Christensen, Chief Judge
                                      United States District Court




                                -2-
